ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent D. Brooks Montgomery committed unprofessional conduct; and
WHEREAS, respondent waived a probable cause hearing before a lawyers board panel, consented to the filing of a public petition for discipline and participated in a contested hearing before a referee appointed by this court to consider the matter and make a recommendation to this court; and
WHEREAS, the referee made findings of fact, conclusions of law and recommended to this court that the petition be dismissed and that no discipline be imposed; and
WHEREAS, the Director and respondent have entered into a stipulation that the referee’s findings of fact and conclusions of law are conclusive and agree in the recommended disposition; and
WHEREAS, this court has independently reviewed the record and agrees with, the recommended disposition,
IT IS HEREBY ORDERED that the petition for disciplinary action against D. Brooks Montgomery is dismissed.
IT IS FURTHER ORDERED that the motion of D. Brooks Montgomery to expunge the files, records and proceedings in this matter effective August 13, 1995; to characterize all papers, files, records and proceedings as confidential; and to award attorney fees be, and the same is, denied.
BY THE COURT:
/s/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice